DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20150217627), hereinafter referred to as Kang, in view of Kim et al. (US 20180117985), hereinafter referred to as Kim, in view of Koberstein et al. (US 20210086587), hereinafter referred to as Koberstein.

Re claims 1 and 11, Kang teaches a heat pump system for a vehicle, the heat pump system comprising:
an integrated control valve (200) configured to control a flow of a refrigerant and selectively expand (expand by way of expansion valve 240) the refrigerant passing through the integrated control valve;
130) connected to the integrated control valve through first and second connection lines (see line upstream and downstream of 130) and disposed in a front side of the vehicle (e.g. ¶ 64, “Here, the exterior heat exchanger 130 is mounted at the front side of the engine room of the vehicle”);
an expansion valve (310) connected to the integrated control valve through a third connection line (see line upstream 310);
an evaporator (160) connected to the expansion valve through a refrigerant line (see line upstream 160);
an accumulator (170) connected to the evaporator through the refrigerant line (see line upstream 170 and downstream 160);
a compressor (100) connected to the accumulator through the refrigerant line (see line upstream 100);
an internal condenser (110) connected to the compressor through the refrigerant line and connected to the integrated control valve through a fourth connection line (see line upstream 200 and downstream 110);
a first chiller (181) disposed on a fifth connection line (see line downstream 181 and downstream 220) connecting the integrated control valve and the accumulator;
Kang does not explicitly teach the limitation of a sixth connection line connecting the fifth connection line and the integrated control valve between the first chiller and the accumulator; and a second chiller provided on a seventh connection line connecting the refrigerant line and the integrated control valve between the evaporator and the accumulator.
However, Kim teaches a heat pump system for a vehicle comprising a second chiller (110) provided on a seventh connection line (111) connecting the refrigerant line and an integrated control valve (V2-V4) between the evaporator (27) and the accumulator (33).
Further, Koberstein teaches a heat pump system for a vehicle comprising a sixth connection line (line between 64 and 56) connecting a fifth connection line (line between 54 and 56) and the integrated control valve between a heat exchanger (54) and an accumulator (56). Koberstein further teaches the general concept of having the entire valve system within a main manifold (18) in order to reduce the size of the system. 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Kang and integrated a sixth connection line connecting the fifth connection line and the integrated control valve between the first chiller and the accumulator; and a second chiller provided on a seventh connection line connecting the refrigerant line and the integrated control valve between the evaporator and the 
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 2 and 12, Kang, as modfieid, teaches the heat pump system of claim 1 and method of claim 11. Kang further teaches the limitation of wherein the first chiller is connected to an electrical component (400) through a coolant line (see connecting line), and wherein the heat pump system is configured to recollect a waste heat generated at the electrical component in a heating mode of the vehicle (e.g. ¶ 116-117). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 3 and 13, Kang, as modfieid, teaches the heat pump system of claim 1 and method of claim 11. Kim further teaches the limitation of wherein the second chiller is connected to a battery module (“B”) through a battery coolant line (see connecting line), and wherein the battery module is configured to be cooled by using a coolant that has exchanged heat with the refrigerant (see Fig 3 and ¶ 153-159). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 4 and 14, Kang, as modfieid, teaches the heat pump system of claim 1 and method of claim 11. Kang, as modified, further teaches the limitation of wherein, in a cooling mode (see operation of Fig 2) of the vehicle: the first, second, third, and fourth connection lines are configured to be opened by operation of the integrated control valve (see operation of Fig 2, where only the first, second, third, and fourth connection lines are configured to be opened); the fifth, sixth, and seventh connection lines are configured to be closed by operation of the integrated control valve (the examiner notes that as per Kang intentions all the other lines that did not contribute to only the cooling mode as illustrated in Fig 2. are closed); and the refrigerant is configured to circulate through the refrigerant line connected by the open first, second, third, and fourth connection lines (see Fig 2). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 5 and 15, Kang, as modfieid, teaches the heat pump system of claim 1 and method of claim 11. Kim further teaches the limitation of wherein, in a cooling mode of a battery module (mode as shown in Fig 4): the first (line upstream 35), second (line downstream 35), fourth (line upstream 23), and seventh (111) connection lines are configured to be opened by operation of the integrated control valve (V2-V4); the third (line upstream 27), fifth (115) and sixth (41) connection lines are configured to be closed by operation of the integrated control valve; the refrigerant is configured to circulate through the refrigerant line connected by the open first, second, fourth, and seventh connection lines (see mode as shown in Fig 4); andthe integrated control valve is configured to expand (expand by way of 45) the refrigerant supplied to the second chiller through the seventh connection line. Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 8 and 18, Kang, as modfieid, teaches the heat pump system of claim 1 and method of claim 11. Kang, as modified, further teaches the limitation of wherein, in a heating/dehumidification mode (see operation of Fig 9) of the vehicle: the first, second, third, fourth, and fifth connection lines are configured to be opened by operation of the integrated control valve (see Fig 9); the sixth and seventh connection lines are configured to be closed by operation of the integrated control valve (the examiner notes that as per Kang intentions all the other lines that did not contribute to only the mode as illustrated in Fig 9 are closed); the refrigerant is configured to circulate through the refrigerant line connected by the open first, second, third, fourth, and fifth connection lines (see Fig 9); and the integrated control valve is configured to expand the refrigerant flowing to the first chiller through the fifth connection line (see Fig 9). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 9 and 19, Kang, as modfieid, teaches the heat pump system of claim 1 and method of claim 11. Kang, as modified, teaches claim 9 except for the limitation of the expansion valve (45-Kim) being integrated into the integrated valve bodey. However, Koberstein teaches placing the expansion valve inside the integrated valve (see Fig 3 integrated 46, 62, 52 into 18), in order to reduce the size of the system. Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 10 and 20, Kang, as modfieid, teaches the heat pump system of claim 1 and method of claim 11. Kang further teaches the limitation of wherein the first chiller is a water-cooled heat-exchanger (e.g. ¶ 116). Kim further teaches the limitation of wherein the second chiller is a water-cooled heat-exchanger (e.g. ¶ 106 “First chiller 110 selectively exchanges heat between a refrigerant and the coolant to control the temperature of the coolant”). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 14-19, Kang, as modfieid, teaches the method of claim 11. The applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020: “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). (see NF mailed 02/14/2017 for 14376890 for an example (i.e. claim 1))

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Suharno (US 7841363) teaches an integrated valve system
Spies (US 20190308489) teaches an integrated valve systemin a heat pump
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        1/15/2022